Citation Nr: 0427644	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease of the left hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel
INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating action of the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement (NOD) was received in November 2001 and a 
statement of the case (SOC) was issued in March 2002.  A 
substantive appeal was received from the veteran in June 
2002.  In June 2004, the veteran testified during a hearing 
before the undersigned at the RO; a transcript of that 
hearing is of record.  


FINDING OF FACT

It is as likely as not that degenerative joint disease 
affecting the veteran's lumbar spine and left hip was either 
caused or aggravated by altered gait resulting from the 
veteran's service connected gunshot and shrapnel wound 
residuals.


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine and left hip 
is proximately due to or the result of the veteran's service-
connected residuals of gunshot and shrapnel wounds to the 
left hip and leg.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Additionally, disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).  In this case, the veteran is not 
contending that the back and hip disorders had their 
inception during his military service.  It is instead 
contended that these disorders were caused by his service-
connected disabilities.

The veteran is currently service connected for moderately 
severe wounds to Muscle Group (MG) XVII, the left buttock, 
evaluated as 40 percent disabling since January 1971; for a 
wound and surgery scars to MG XIX, the abdomen, evaluated as 
10 percent disabling ; and moderate wounds to MG XI, the left 
calf; all in effect since January 1971.  X-ray reports show 
the presence of multiple retained shrapnel fragments in the 
left knee, hip, and abdomen to this day.

In addition to the veteran's credible testimony, he has 
supplied the Board with two medical opinions that support his 
claims.  In evaluating the probative value of competent 
medical evidence, the U.S. Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is a province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical professional over the other when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

An October 2002 medical report from "J.W.E." M.D., finds 
that the veteran has an antalgic gait caused by his service 
connected disability that has caused undue stress on his left 
lumbar paraspinal musculature and left facets of the lumbar 
spine as well as his left hip, causing the disorders at 
issue.  A February 2001 medical report from "K.F.S.", M.D., 
comes to the same conclusion regarding the veteran's back.  
The Board finds that both medical opinions are entitled to 
great probative value as they provide detailed findings for 
their conclusions.      

A medical opinion obtained by the VA in September 2001 finds 
that it is not likely that the hip and back conditions are 
due to the service connected muscle group injuries.  This 
medical provider provides detailed findings.  As a result, 
the Board finds this medical opinion is also entitled to 
great probative value.

To address this problem, the RO obtained an additional 
medical opinion in October 2003.  This medical provider 
concludes that the veteran's back and hip conditions are 
related more to the veteran's prolonged and vigorous pursuit 
of physical activities than to his service connected 
disorders.  The examiner was unable to reconcile the 
differences of the examining doctors cited above.  The Board 
finds this medical opinion is also entitled to great 
probative value.             

The veteran clearly has some form of back and hip disorder at 
this time, he clearly has a moderately severe service 
connected condition that he has had for many years, and the 
medical evidence clearly indicates that the service-connected 
conditions could have caused the disabilities at issue.  In 
adjudicating these claims, the Board has considered all 
medical opinions, the veteran's credible testimony, and the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In this case, the Board finds that in light of the medical 
opinions of record the relevant evidence pertaining to 
service connection for these claims is in relative equipoise.  
The claims therefore must be granted.  The nature and extent 
of these disorders, and how much of the veteran's 
difficulties can be reasonable associated with his now 
service connected disorders, is not before the Board at this 
time.  

Veterans Claims Assistance Act

The Board observes that an enacted law, the Veterans Claims 
Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a SOC and Supplemental SOC, which provided 
notification of the information and medical evidence 
necessary to substantiate these claims.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has also been 
afforded several VA examinations during the course of this 
case and received a hearing before the undersigned.  Thus, 
under the circumstances in this case, even in light of the 
recent decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (which held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," the Secretary receives a complete or substantially 
complete application for VA-administered benefits), VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In the claims before the Board at this time, in 
light of the total grant of the benefits awarded in this 
decision, any error in notification is considered to be 
harmless.  As such, more specific notice is not indicated.


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted

Service connection for degenerative joint disease of the left 
hip is granted.  




	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



